      Case 2:21-cv-01029 Document 1 Filed 04/19/21 Page 1 of 8 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA

RICHARD AND JESSICA ABSHIRE,                            §
                                                        §
                       Plaintiffs,                      §
vs.                                                     §
                                                        §      Civil Action No.
STATE FARM FIRE AND CASUALTY                            §
COMPANY,                                                §
                                                        §
                       Defendant.                       §
________________________________________________________________________

      PLAINTIFFS’ ORIGINAL COMPLAINT AND REQUEST FOR JURY TRIAL
________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Plaintiffs Richard and Jessica Abshire (“Plaintiffs”), through undersigned counsel, Long

& Long, P.C., file this Original Complaint against Defendant State Farm Fire and Casualty

Company (“Defendant”) and, in support of the causes of action asserted herein, respectfully show

the Court the following:

                                             PARTIES

       1.      Plaintiffs are individuals who reside and are domiciled in this judicial district. The

property, located at 788 W. Dave Dugas Road, Sulphur, LA 70665 (the “Property”), was insured

against damages by the Defendant, State Farm Fire and Casualty Company.

       2.      Defendant was and is a private insurance company incorporated under the laws of

the State of Illinois, doing business in Louisiana, with its principal place of business located at One

State Farm Plaza, Bloomington, IL 61710. It may be served with process through its agent for

service, the Louisiana Secretary of State, 8585 Archives Ave., Baton Rouge, LA 70809.
      Case 2:21-cv-01029 Document 1 Filed 04/19/21 Page 2 of 8 PageID #: 2




                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject matter of this case pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between Plaintiffs and Defendant and the

amount in controversy exceeds $75,000.00.

       4.      This Court has personal jurisdiction over Defendant because at all relevant times it

has engaged in substantial business activity in the State of Louisiana. At all relevant times

Defendant transacted, solicited, and conducted business in Louisiana through its employees,

agents, and/or sales representatives, and derived substantial revenue from such business in

Louisiana.

       5.      Venue in this case is proper in this Court pursuant to 28 U.S.C. § 1391, because

this suit concerns real and personal property located in this judicial district, and it is where a

substantial part of the events at issue took place.

                                   FACTUAL BACKGROUND

       6.      Plaintiffs purchased a Homeowner’s Policy (hereinafter, “the Policy”) from

Defendant to insure their home and the contents therein against physical damage by or from wind

and hurricane. The Policy was in full force and effect at all relevant times and Plaintiffs paid all

premiums when due.

       7.      Between August 26th and 27th, 2020, Hurricane Laura made landfall as a

Category 4 Hurricane, battering coastal and inland properties with punishing rains and high-

speed winds of at least 150 mph.

       8.      Hurricane Laura caused substantial damage to the Property. The high winds and

debris impacted the roof, roof structure and exterior of the property, and caused several storm-

created openings that allowed wind, rain, and debris to enter.



                                                  2
      Case 2:21-cv-01029 Document 1 Filed 04/19/21 Page 3 of 8 PageID #: 3




       9.      Once Plaintiffs discovered the Property damage, Plaintiffs made an immediate

claim to Defendant.

       10.     Plaintiffs’ notice of claim to Defendant was timely and properly satisfied all notice

requirements under the Policy.

       11.     Defendant sent a third-party adjuster out to Plaintiffs’ Property.

       12.     After a cursory inspection, the adjuster returned an estimate insufficient in scope

and price to cover the full and adequate cost of covered repairs. Many individual items were

omitted or underpaid, and the Defendant underestimated the pricing of labor and materials.

       13.     Despite the presence of damaged personal property during the inspection, the

adjuster did not properly document or investigate the personal property losses.

       14.     The Property became uninhabitable during the time reasonably necessary to repair

or replace the damaged property. The Defendant failed to pay the necessary additional living

expenses which are covered under the Policy.

       15.     Due to Defendant’s lack of proper payment, Plaintiffs were forced to retain an

expert to document the covered damages sustained to the Property as a result of the hurricane.

Plaintiffs’ expert report thoroughly examines the actual damage to the Property and presents a

detailed itemization of the losses, all of which are covered under the Policy. It considers items

omitted and/or underpaid by the insurance adjuster and reflects the proper and true cost to repair

the damage covered under the Policy. Plaintiffs’ expert used pricing models which account for

post-storm increases in material and labor costs required for full and proper repair.

       16.     Plaintiffs requested additional payment on the claim by completing a Proof of Loss

and submitting it to the Defendant, along with a copy of Plaintiffs’ supporting documentation.




                                                 3
      Case 2:21-cv-01029 Document 1 Filed 04/19/21 Page 4 of 8 PageID #: 4




       17.      At all relevant times Plaintiffs acted reasonably and promptly on all requested

documentation and information and mitigation of damages.

       18.      Plaintiffs cooperated fully and promptly with all Defendant’s requests to inspect

the property.

       19.      Plaintiffs fully cooperated with Defendant’s claim investigation and adjustment.

       20.      Prior to Plaintiffs’ submission of a Proof of Loss, estimate, inventory and

photographs, Defendant had the opportunity to apprise itself of the damages and obtain proof of

loss when its adjuster first inspected the Property.

       21.      Defendant unfairly and improperly persisted in denying payment on the full amount

of Plaintiff’s claim after receiving satisfactory proof of loss.

       22.      Upon information and belief, Defendant misrepresented to Plaintiffs the terms and

conditions of the Policy.

       23.      Upon information and belief, Defendant conducted its loss investigation and claims

handling process for Plaintiffs in bad faith.

       24.      Upon information and belief, Defendant conducted its loss investigation and claims

handling process for Plaintiffs in violation of its obligations under the Policy.

       25.      Plaintiffs have incurred and will continue to incur additional expenses as a direct

result of    Defendant’s failure to timely tender adequate insurance proceeds necessary to

compensate Plaintiffs for the full extent of the covered losses.

       26.      Plaintiffs have incurred professional expxenses, including attorney fees, as a result

of Defendant’s failure to timely and adequately compensate Plaintiffs for the full extent of the

covered losses.




                                                   4
      Case 2:21-cv-01029 Document 1 Filed 04/19/21 Page 5 of 8 PageID #: 5




       27.     Defendant’s breach of contract and failure to tender adequate insurance claim

proceeds caused and continues to cause contractual, consequential, and tort damages.

                           CAUSE OF ACTION: Breach of Contract

       28.     Plaintiffs repeat, reiterate and re-allege each and every allegation set forth in the

paragraphs above as if fully set forth herein.

       29.     Plaintiffs and Defendant entered into a contract when Plaintiffs purchased and

Defendant issued the Policy. The Policy, at all times relevant and material to this case, provided

insurance coverage to Plaintiffs for, among other things, physical damage to the Property and

contents caused by wind and hurricane conditions.

       30.     Plaintiffs duly performed and fully complied with all the conditions of the Policy

and conditions precedent to filing this Complaint, including appropriate and adequate demands, or

Defendant waived or excused such conditions precedent. Plaintiffs cooperated fully with the claim

investigation and properly submitted all documents required.

       31.     Defendant had the opportunity to apprise itself of the damages and obtain proof of

loss when its adjuster first inspected the Property; however, the Defendant’s investigation was

incomplete and inadequate.

       32.     Despite having received sufficient proof of loss, Defendant failed to timely tender

adequate claim payments due under the Policy.

       33.      Defendant unjustifiably failed and/or refused to perform its obligations under the

Policy and wrongfully denied or unfairly limited payment on the Plaintiffs’ claims.

       34.     Defendant failed to perform and materially breached the insurance contract when

it wrongly failed to pay Plaintiffs for damages to the property that the Policy covered.

       35.     Defendant also breached the contract by failing to perform other obligations it owed

under the Policy.
                                                 5
      Case 2:21-cv-01029 Document 1 Filed 04/19/21 Page 6 of 8 PageID #: 6




          36.   As the direct and proximate result of Defendant’s breach, Plaintiffs have suffered

actual damages in excess of Policy limits.

          37.   By virtue of its various breaches of contract, including its failure to fully reimburse

Plaintiffs for the covered losses, Defendant is liable to and owes Plaintiffs for the actual and

consequential damages sustained as a foreseeable and direct result of the breach, all costs

associated with recovering, repairing and/or replacing the covered property, together with all other

damages Plaintiffs may prove as allowed by law.


                 CAUSE OF ACTION: La. R.S. Sections 22:1892 and 22:1973

          38.   Plaintiffs repeat, reiterate and re-allege each and every allegation set forth in the

paragraphs above as if fully set forth herein.

          39.   Under La. R.S. § 22:1973, an insurer owes a good faith duty and fair dealing to an

insured and has an affirmative duty to adjust claims fairly and promptly. Failing to pay a claim in

a manner arbitrary, capricious or without probable cause is in violation of La. R.S. § 22:1973.

          40.   La. R.S. §22:1973 imposes penalties on insurers who “[fail] to pay the amount of

any claim due any person insured by the contract within sixty days after receipt of satisfactory

proof of loss from the claimant when such failure is arbitrary, capricious, or without probable

cause.”

          41.   La. R.S. § 22:1892 imposes penalties on insurers who fail to adequately pay claims

following satisfactory proof of loss within thirty days.

          42.   Defendant is in violation of La. R.S. §§ 22:1973 and 22:1892 for failing to provide

Plaintiffs adequate payment in connection with his damages despite having received satisfactory

proof of loss following its own inspection(s) of the Property and after Plaintiffs independently

provided documentation of the damages and replacement costs needed.


                                                  6
      Case 2:21-cv-01029 Document 1 Filed 04/19/21 Page 7 of 8 PageID #: 7




       43.     Defendant’s failure to adequately compensate Plaintiffs for the covered losses

under the Policy was arbitrary, capricious, and without probable cause in violation of La. R.S. §§

22:1892 and 22:1973.

       44.     Defendant’s failure to promptly, fairly and fully investigate Plaintiffs for the

covered losses under the Policy was arbitrary, capricious, and without probable cause in violation

of La. R.S. §§ 22:1892 and 22:1973.

       45.     Defendant’s failure to pay timely for damages Defendant knew or should have

known existed—after Defendant’s initial inspection of the Property and after Defendant received

Plaintiffs’ proof of loss and estimate of damages—was in violation of La. R.S. §§ 22:1892 and

22:1973.

       46.     Therefore, Plaintiffs are entitled to recover penalties and damages as described in

La. R.S. §§ 22:1892 and 22:1973, in additional to reasonable attorney fees.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment for such

amounts as Plaintiffs may prove at trial by jury, including the full amount of the building property

damage at Replacement Cost Value; the full amount of personal property damage at Replacement

Cost Value, reimbursement for additional living expenses; all actual and consequential damages

attributable to Defendant’s breach the insurance policy contract; applicable penalties under La.

R.S. § 22:1892 and La. R.S. § 1973, along with all attorney fees and litigation expenses; and

additional and further relief this Court deems just and equitable.




                                                 7
Case 2:21-cv-01029 Document 1 Filed 04/19/21 Page 8 of 8 PageID #: 8




                               Respectfully submitted,

                               LONG & LONG, P.C.
                               s/Cate Biggs
                               Cate Biggs
                               Trial Attorney
                               Bar No: 35657
                               Direct: 832.702.0032
                               Main: 251.445.6000
                               Fax: 251.445.0282
                               Cate@LongandLong.com
                               3600 Springhill Memorial Dr. N.
                               Mobile, AL 36608
                               Attorney for Plaintiffs




                                  8
